Exhibit 10.5

NOBLE CORPORATION

2014 Short-Term Incentive Plan (“STIP”)

Plan Overview, Terms and Conditions

Plan Purpose

The success of Noble Corporation (“Noble”) and its subsidiaries (collectively,
the “Company”) is a result of the efforts of all key employees. In order to
focus each employee’s efforts on optimizing the Company’s overall operational
and financial results, the Company maintains this Short Term Incentive Plan (the
“Plan”) to reward employees for successful achievement of specific goals.

An effective incentive plan should both align employee interests with those of
shareholders and motivate and influence employee behavior. Key positions within
the Company have the ability to make a positive contribution to key factors that
increase shareholder value. These factors can be quantified and measured through
achievement of various financial and operational targets, such as EBITDA, safety
and cash operating margin. The objectives of using such targets in the
formulation of the specific Company goals are to link an employee’s annual
incentive award more closely to the metrics that lead to the creation of
shareholder wealth and to promote a culture of high performance and an
environment of teamwork.

Eligibility and Participation

All full-time shore-based employees and select offshore employees (Rig Managers,
Assistant Rig Managers and Captains) are eligible to receive a bonus under the
Plan, based upon performance, subject to the approval of the Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of Noble.
Each such employee will be considered either a “Corporate” employee or a
“Division” employee for purposes of determining the employee’s actual target
bonus, as described later.

To be eligible to receive a bonus payment with respect to a Plan year, an
employee must be actively employed by the Company on the last day of such Plan
year and must continue to be employed through the date on which bonus payments
for such Plan Year are made. An employee shall not be eligible to receive any
bonus payment if the employee’s employment with the Company terminates for any
reason, either voluntarily or involuntarily (except as noted below), before that
date on which bonus payments for a Plan year are made. The Plan year is also the
calendar year unless otherwise specified.

However, in the event of death, disability or retirement, the employee or estate
of the former employee may receive a pro-rated payment from the Plan, at the
discretion of the Committee and the Chief Executive Officer (the “CEO”). For
purposes of the Plan, “disability” means any termination of employment with the
Company or an affiliate of the Company because of a long-term or total
disability, as determined by the Company’s disability insurance programs.
“Retirement” means a termination of employment with the Company on a voluntary
basis by a person if, immediately prior to such termination of employment, the
sum of the age and the number of years of continuous service of such person with
the Company is equal to or greater than 60.

 

1



--------------------------------------------------------------------------------

Plan Funding

The Award Pool for 2014 will primarily be a function of the Company’s
performance on two key metrics.

 

•   Company EBITDA versus budget (weighted 65%)

 

•   Company Safety results versus the IADC average (weighted 35%)

EBITDA will be defined as the Company’s earnings before the deduction of
interest, tax, depreciation and amortization expenses, subject to adjustment to
exclude extraordinary gains or losses.

The Company’s performance will be determined in each of these two measures
according to the following scales:

 

Company EBITDA (65%)

  Level of Achievement    Threshold     Target     Maximum  

% of Target

     75 %      100 %      115 % 

Bonus Pool Multiple

     0.50        1.00        2.00   

 

Company Safety (35%)

Level of Achievement   Minimum   Target   Maximum

Performance

 

Company LTIR

15% higher than

IADC Industry

Average

 

Company LTIR

same as

IADC Industry

Average

 

Company LTIR

10% lower than

IADC Industry

Average

Bonus Pool Multiple

  0.50   1.00   2.00

Achievement at levels between the points shown above will be determined via
linear interpolation. Performance below Threshold for EBITDA or Minimum for
Safety will yield no pool funding for that portion of the Award Pool. Safety is
measured by Lost Time Incident Rate (“LTIR”) as compared to the International
Association of Drilling Contractors (“IADC”) industry average. Note that the
IADC Industry Average will be based on the twelve-month period ending
September 30, 2014.

The Award Pool available will be determined first by multiplying the sum of the
target bonuses for all eligible employees at the end of the year (“Aggregate
Target Bonuses”) by the Company’s weighted performance as measured by EBITDA and
Safety results, based on the scales above. This calculated result will be
increased by 10% to establish a CEO Merit Performance Pool, thus yielding the
Total Plan Award Pool for the year. The following illustrates the calculation of
the Total Plan Award Pool, assuming Aggregate Target Bonuses of $30 million,
EBITDA performance at target (or 1.00 multiple) and Safety performance at
halfway between target and maximum (or 1.50 multiple):

 

Total Plan Award Pool Calculation

Step 1: Company Performance Calculation (“Award Pool”) EBITDA        Safety    
  

Company

Performance Multiple

(1.00 x .65)

  +    (1.50 x .35)   =    1.18 Step 2: Total Plan Award Pool      Initial Pool
      

+10%

(CEO Merit

Performance Pool)

       Total Plan Award Pool (1.18 x $30 million)   =    $35.40 million x 1.10  
=    $38.94 million

 

2



--------------------------------------------------------------------------------

The Total Plan Award Pool will be allocated as described in the next sections.

Individual Target Bonus

The target bonus for an employee is an amount equal to the employee’s salary at
the end of the Plan year multiplied by the assigned target bonus percentage.
Target bonuses range from 4% to 110% of salary. The assigned targets are based
on competitive market data and internal equity considerations and are reviewed
each year. Note that, for purposes of calculating the Aggregate Target Bonuses,
a target bonus percentage of up to 6% will be used for those employees covered
under the Plan that do not have a formal target bonus percentage.

The determination of an individual’s actual award will be based 50% on the
achievement of the stated Financial and Operating goals under the Plan pursuant
to the terms outlined in sections below, and 50% will be based on merit,
individual and team performance and/or additional selected criteria, including
regulatory compliance.

Financial and Operating Goals

Goals for the following categories will be approved by the Committee for each
Plan year. The performance for the 50% of the bonus tied to Financial and
Operating results will be based on the goals and weights as shown below, and are
different for Corporate and Division employees:

 

Corporate Employees

   Assigned Weight  

Company EBITDA

     65.0 % 

Company Safety

     35.0 % 

 

Division Employees

   Assigned Weight  

Division Cash Operating Margin

     65.0 % 

Division Safety

     17.5 % 

Company Safety

     17.5 % 

Cash operating margin is defined as contract drilling revenues less contract
drilling cost including reimbursables. The specific goals for the Company and
each Division will be communicated after these are set by the Committee in the
first quarter each year. The performance scales for 2014 for these metrics are
provided in Exhibit 1.

 

3



--------------------------------------------------------------------------------

Determination of Individual Awards

Each target bonus will be adjusted by the overall Corporate and/or Division
Financial and Operating results depending on the employee (see Exhibit 1). This
will be the Adjusted Target Bonus.

Next, an individual bonus multiplier ranging from 0 to a maximum of 2.0 may be
applied to half of the Adjusted Target Bonus to reflect merit, individual and
team performance and/or additional selected criteria, including regulatory
compliance, subject to the approval of the Committee and CEO.

For example, if an individual’s bonus target at a Division is $10,000, and the
Division performance multiple for Financial and Operating goals is 1.2, the
Adjusted Target Bonus would be $12,000 ($10,000 x 1.2); $6,000 for Financial and
Operating performance, $6,000 for individual achievement. If the manager’s
recommendation for individual achievement is 0.8 (or 80%), the final bonus
adjusts to $10,800 ($6,000 x 0.8 = $4,800 for individual achievement + $6,000
for Financial and Operating results). The aggregate total of these awards will
be the “Aggregate Calculated Pool”.

Amounts may be adjusted for employees hired or promoted during the Plan year
considering length of service or time in position. Note that if on a cumulative
basis the sum of the awards in the Aggregate Calculated Pool is greater than the
Total Plan Award Pool, bonuses will be adjusted on a pro-rata basis to remain
within the constraints of the Total Plan Award Pool.

Review and Approval

The Board will approve the Company’s budget for the year in terms of EBITDA and
Cash Operating Margin no later than March 31st of the year. The specific goals
for EBITDA (Corporate employees) and Division Cash Operating Margin (Division
employees) will be communicated shortly thereafter.

If, after the establishment of goals for a Plan year, the budget changes
substantially due to subsequent events, such as the acquisition, spin-off or
sale of assets, any unusual or non-recurring item or any unforeseen event that
impacts the Company, a Division or the industry as a whole, then the Committee
may make adjustments to the respective goals in order that the affected
participants may not be adversely impacted by such an event or item. Any such
revised goals shall be applicable to the Plan year from and after the time of
their approval.

After the end of each Plan year, the Committee, in its best business judgment,
will make the final determination on the size of the Total Plan Award Pool for
such Plan year. All bonus calculations, allocations and recommendations are
subject to review and approval by the Committee.

Separately, managers having responsibility for recommending the allocation of
bonuses to eligible employees shall submit their recommended bonus for each
employee to the Executive Vice President and the CEO for review and approval.
Notwithstanding anything otherwise contained in this Plan, the Committee and the
CEO (and any delegated designee of the CEO) shall have the authority to adjust
individual bonus amounts as deemed to be appropriate for any reason, including,
but not limited to, Company or Division performance, individual employee
performance, employee conduct, etc.

 

4



--------------------------------------------------------------------------------

At-Will Employment

Nothing in the Plan guarantees or constitutes a contract for any specific term
of employment or otherwise limits the Company’s or an employee’s right to
terminate the employment relationship for any reason at any time.

 

5



--------------------------------------------------------------------------------

Exhibit 1

2014 Financial and Operating Goals

STIP

Corporate Employees

 

Company EBITDA (65%)

  Level of Achievement    Threshold     Target     Maximum  

% of Target

     75 %      100 %      115 % 

Bonus Pool Multiple

     0.50        1.00        2.00   

 

Company Safety (35%)

Level of Achievement   Minimum   Target   Maximum

Performance

 

Company LTIR 15% higher than

IADC Industry

Average

 

Company LTIR

same as

IADC Industry

Average

 

Company LTIR 10% lower than

IADC Industry

Average

Bonus Pool Multiple

  0.50   1.00   2.00

Division Employees

 

Division Cash Operating Margin (65%)

  Level of Achievement    Threshold     Target     Maximum  

% of Target

     75 %      100 %      115 % 

Bonus Pool Multiple

     0.50        1.00        2.00   

 

Division Safety (17.5%)

Level of Achievement   Minimum   Target   Maximum

Performance

 

Division LTIR

15% higher than

IADC Industry

Average

 

Division LTIR

same as

IADC Industry

Average

 

Division LTIR

10% lower than

IADC Industry

Average

Bonus Pool Multiple

  0.50   1.00   2.00

 

Company Safety (17.5%)

Level of Achievement   Minimum   Target   Maximum

Performance

 

Company LTIR

15% higher than

IADC Industry

Average

 

Company LTIR

same as

IADC Industry

Average

 

Company LTIR

10% lower than

IADC Industry

Average

Bonus Pool Multiple

  0.50   1.00   2.00

Notes:

 

(1) Achievement at levels between the points shown will be determined via linear
interpolation

(2)  Safety is measured by Lost Time Incident Rate (“LTIR”) as compared to the
International Association of Drilling Contractors (“IADC”) industry average. The
IADC Industry Average will be based on the twelve-month period ending
September 30, 2014

(3)  Cash operating margin is defined as contract drilling revenues less
contract drilling cost including reimbursables

 

6